NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communications filed on January 4, 2022.  
The previous rejection of claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34 under 35 USC 112(b) has been withdrawn in view of Applicants’ amendments.
Claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-35 are pending and allowable.
Information Disclosure Statement:  The information disclosure statements filed October 4, 2021, and December 30, 2021, have been considered by the Examiner.
Allowed Claims:  Claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-35 are allowed, wherein claims 1, 9, 16, and 22 are independent claims and the balance are their dependencies.
Reasons for Allowance:  With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method for managing offers for additional products or services, the method comprising: receiving a first set of tag information from a user device based on a scan of a first tag by a reader at the user device, the first set of tag information associated with a first offering for a first product or service, wherein the first product or service is purchased according to the first offering; receiving a second set of tag information from the user device based on a scan of a second tag by the reader at the user device, the second set of tag information associated with a second offering for a second product or service, wherein the second product 
With respect to claims 9, 16, and 22, the prior art of record, alone or combined, neither anticipates nor renders obvious a non-transitory computer-readable 
Discussion of Prior Art:  US 9,898,746 B2 to Argue et al. is directed to a method for comparing product information based on product codes to determine the cost per unit weight per product and determining the cheapest product per unit weight.  However, Argue, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular receiving a first command from the user device, the first command sent from the user device based on user input that identifies that the second product or service offering should be stored in a hold list, wherein the first command is generated responsive to manual user input; storing information identifying the second product or service offering in the hold list according to the first command; receiving a third set of tag information from the user device based on a scan of a third tag by the reader at the user device; identifying that the third set of tag information is associated with a third product or service that is related to the second product or service; sending a user configured alert corresponding to the second product or service offering to the user device based on the third product or service being related to the second product or service , the user configured alert identifying those product and service offerings that are to be sent to the user device; and receiving a second command from the user device indicating that a third product or service offering should be placed in a checkout list for purchase, wherein the second command is generated responsive to manual user input subsequent to the 
US 2011/0145093 A1 to Paradise et al. is directed to techniques for purchasing products from a retail establishment using a mobile device that allows a user to purchase products within a retail establishment site, without the need for interaction with personnel of the retail establishment.  However, Paradise, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
US 7,702,545 B1 to Compton et al. is directed to a system and method to facilitate the exchange of goods and services at a local level that includes allowing a user to add an item to a user’s watch list and receive notifications about items for sale that match items on the watch list.  However, Compton, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
US 9,813,882 B1 to Masterman is directed to generating notifications on a user device based on a notification rule.  However, Masterman, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
US 8,473,341 B1 to Walker et al. is directed to a system to provide price adjustments to a second product based on indicated interest in a first product as an incentive for the customer to purchase the second product.  However, Walker, alone or in combination with other prior art, neither anticipates nor 
US 7,356,490 B1 to Jacobi et al. is directed to a service that automatically notifies a user when an item being accessed in an electronic catalog is on an electronic wish list of a user.  However, Jacobi, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
US 2017/0039613 A1 to Kaehler et al. is directed to an augmented reality  system that provides information about purchasing alternatives to a user who is about to purchase an item or product in a physical retail location. However, Kaehler, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
US 2014/0316946 A1 to Sanders et al. is directed to an online marketplace where second-hand sellers can notify buyers of their inventory and where buyers can add items to wish lists or watch lists and receive alerts when items added to the wish/watch lists have price changes.   However, Sanders, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
US 2014/0207611 A1 to Cleary et al. is directed to an automated shopping system that generates a virtual hold tag that places a “hold” on shopping items at a retailer to allow a consumer to decide whether the consumer wants to purchase the items. However, Cleary, alone or in combination with other prior art, neither 
US 2013/0325644 A1 to Sivaraman is directed to a method of alerting a user when content related to an item in the user’s wish list is being viewed by another user.  However, Sivaraman, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
US 2011/0191181 A1 to Blackhurst et al. is directed to an application installed on a customer computer that monitors websites a customer views and that provides the user with supplemental information on the products the customer views including offers for other products typically purchased with the products and information about competing products.  However, Blackhurst, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
The article entitled “Avoiding the crowds in the stores,” by Kit Eaton, International New York Times (Paris), November 27, 2015, p 17, is directed to apps like Nifti and ShopSavvy that will allow a user to track the prices of items of interest and to purchase the items when the price reaches a certain threshold.  However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
The article entitled “Decide.com Launches iPhone App for Smart Holiday Electronics Shopping: Decide’s price & model predictions help in-store shoppers save money, now on all electronics,” PR Newswire (New York), November 17, 
The article entitled “Avoiding the Black Friday Blues,” by Brian X Chen, New York Times, Late Edition (East Coast), New York, NY, November 17, 2016, is directed to recommending ways to save money on Black Friday shopping including making a list of products of interest and tracking their price histories and/or receiving alerts from an app such as Camel Camel Camel when the price drops to a desired level. However, the article, alone or in combination with other prior art, neither anticipates nor renders obvious claims 1, 9, 16, and 22 and in particular the above-noted features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625